 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE CHRISTOPHER SMITH,                        No. 2:19-cv-0287 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    XAVIER BECERRA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 28, 2019, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file and considered the

26   contents of plaintiff’s objections including his stated concerns regarding the disposition of his

27   prior cases in the Fresno Division of this court, the court finds the findings and recommendations

28   to be supported by the record and by proper analysis. To the extent plaintiff includes facts in his
                                                         1
 1   objections, he may incorporate them in any amended complaint as provided in the findings and
 2   recommendations.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed May 28, 2019, are adopted in full;
 5          2. Plaintiff’s claims arising in the Fresno Division of this court are dismissed without
 6   prejudice to their renewal in a separate action in that division;
 7          3. Plaintiff’s motion for “Joinder of Claims” (ECF No. 6) is denied;
 8          4. Plaintiff’s motion for “Relief from Judgment” (ECF No. 7) is denied; and
 9          5. This matter is referred back to the assigned magistrate judge for all further pretrial
10   proceedings.
11   DATED: August 19, 2019.
12
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
